Action by plaintiff wife for damages for personal injuries. She was a passenger on defendant’s subway train. As she was emerging therefrom to a station she was shoved into the space between the train and the station platform by an inrush of a crowd of passengers as a consequence of defendant’s negligence. Also a companion action by plaintiff husband for expenses and loss of services. Judgment for the plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.